WILDMAN, J.
The plaintiffs, owning and operating as partners the Grand Hotel on Adams street in this city, and in connection therewith a saloon and restaurant, in May, 1910, became involved in a dispute with the defendant associations named in the title of the case, which are voluntary unincorporated labor organizations, and officers of the same. The trouble arose over the retention in the service of the plaintiffs of certain bartenders, members of the defendant unions, after request of those organizations that they be discharged from the plaintiffs’ employment because they were in default for their dues as such members and were therefore not in good standing.
As an outcome of the dispute, on or about May 12, 1910, a boycott was organized and pickets were posted on the side*169walks in front of said hotel, saloon and restaurant, to distribute printed cards containing notices or information that said hotel was “unfair” to labor, and requesting friends of labor not to patronize it. The cards prepared for this purpose and distributed by said pickets varied somewhat in their phraseology, but were all designed to divert patronage from the hotel named. They were all persuasive in character, rather than mandatory or threatening, except that on the backs of some of them, the precise time of the distribution of which is not made clear by the evidence, was printed a warning notice as follows “Names of Business Men patronizing the Unfair Hotel Grand will be published. ’ ’
The- boycott so inaugurated has continued to the present time, to the heavy financial loss of the plaintiffs, as they assert.
August 12, 1910, the plaintiffs filed their petition in the court of common pleas, asking an injunction to restrain all said acts and all interference with their employes and patrons. The action having come into our court by appeal, two of its members, Judge Parker and myself, on October 14, 1910, allowed a temporary injunction in the following terms.
“This 14th day of October, 1910, this cause came on to be heard before the Hons. R. S. Parker, R. R. Kinkade and S. A. Wildman, judges of the circuit court in and for Lucas county, Ohio, at chambers in Toledo, Ohio, on the motion of the plaintiffs for a temporary injunction as prayed for in their petition and the evidence and was argued by counsel; on consideration whereof it is hereby ordered by the undersigned the said judges R. S. Parker, and S. A. Wildman that the defendants and each of them be and they are hereby enjoined until otherwise ordered herein from interfering with said plaintiffs, or their patrons or persons going to or from their said premises, by threats, oral, printed or written of injury to their persons, property or .business, or by insults, personal violence, or other forms of intimidation, or from entering in and upon the premises of the plaintiffs, against the will of the latter, or in any manner keeping or endeavoring to keep any person or persons against the will of .such person or persons from becoming or remaining patrons of the plaintiff; and to this extent said motion is sustained;
*170But in so far as said motion seeks to restrain the defendants from standing or walking on the sidewalk, or street, on which plaintiffs’ said premises abut, and there or elsewhere, without insults, threats, violence or other intimidation, persuading or attempting to persuade persons not to patronize plaintiffs, said motion is hereby overruled. ’ ’
I have quoted this order as journalized, in full, because of some misunderstanding which seems to have arisen immediately after its rendition as to its terms.
It is not apparent, however, from any of the supplementary evidence which has been submitted to us, that, since the entering of this order, it has been in any manner disobeyed. Picketing in the vicinity of the hotel has been continued and printed cards have been distributed, but no intimidation or coercion has apparently been resorted to to divert patronage.
Unless the mere maintenance of a peaceable boycott is sufficient to justify an exercise of the restraining power of a court of equity, we should not in any final decree enlarge the scope of the interlocutory order already made as I have quoted it. That order was directed at coercion, not persuasion.
After an earnest consideration of the facts disclosed by all the evidence and numerous expressions of views entertained by courts and text writers, it is a matter of regret that the members of our court find themselves not wholly in accord. To a majority of us, however, it seems not only just, but abundantly sustained by the authority of eminent jurists, that any combination of persons to effect a diversion of trade or patronage from another person, firm or corporation by violence, threats, intimidation or other form of coercion, must be deemed unlawful, and that to prevent such acts a court of equity should not withhold its protection when its powers are invoked.
On the other hand, for myself at least, I cannot accept the doctrine expressed by some writers and judges, that while an individual may lawfully withdraw his patronage from any person or concern, a labor union or other combination of persons may not lawfully do the same thing; or that while an individual may lawfully ask his friends to withdraw their patronage from any institution which he deems unfair to him or unfriendly to *171his interests, numerous individuals may not, severally or in combination, likewise do so.
While the numerous and rapidly multiplying authorities treating the troublesome question arising in disputes between capital and labor cannot be harmonized, the view which seems to me just, that acts which are lawful to individuals are equally so to combinations of individuals where not prohibited by statute, finds some support in the language of Judge Taft in the case of Moores v. Bricklayers’ Union, 10 Dec. Re. 665, 668 (23 Bull. 48), affirmed, no op., Bricklayers’ Union v. Moores, 51 Ohio St. 605.
The same ease, so affirmed, is authority for the position taken by us in the interlocutory order, that coercive means, although for an end not unlawful, will be restrained by a court of equity.
A majority of the court is disposed to adhere to this position. I will not attempt the citation of authorities to sustain it, but will content myself with two brief quotations from the recently published treatise of Martin, Law of Labor Unions Secs. 75, 76, p. 115:
"A combination of workmen formed for the purpose of coercing the customers or prospective customers of one against Whom it is directed to withhold their patronage from him is almost universally held to be an unlawful conspiracy.”
"According to the great weight of authority it is an unlawful conspiracy for a combination of workmen to combine to coerce one’s customers or prospective customers to withhold their patronage from him by threats that in case they fail or refuse to do so, the combination will in turn cause injury to their business by causing loss of patronage. ’ ’
The author of this treatise is also reviewing editor of the Cyc. Law & Proced., and seems to have collated the numerous adjudications on the subject.
Our examination of the evidence before us leads to the conclusion that in at least the earlier stages of the boycott against the Grand Hotel the distinction between lawful, peaceable persuasion and unlawful' coercion was not sufficiently regarded by the members and agents of the unions by whose authority *172printed tickets were procured and distributed in front of the hotel. Not all the officers of the unions or their agents are shown to have used other then legitimate means for the accomplishment of the concerted purpose, but some, over-zealous, seem to.have forcibly interfered to prevent patronage of the hotel.
It is too familiar a rule to require citation of authority that the acts of one member of a combination in furtherance of a common end must be deemed the acts of all.
We are also inclined to the view that the cards circulated at some stage of the proceedings bearing words of warning to patrons of the hotel that their names would be published, carried, an implied threat that the result would be injurious to them. Otherwise, the notice would have had no deterrent effect and would" have been futile as a means of furthering the boycott.
That the result of all these acts, persuasive and coercive, has-been a heavy loss of patronage to the plaintiffs, .and that it is-utterly impracticable to measure in damages the extent to which such loss has been or may be enhanced by such of them as we have described as overstepping legal bounds, is clearly disclosed by the evidence, so that, even without the admission made in, the record that the defendants are insolvent, no legal remedy is apparent, and the plaintiffs were justified in the institution of the action.
It is the judgment of a majority of the court that the temporary injunction heretofore allowed against the defendants should be made perpetual, and such will be the decree. We do> not feel called upon to discuss the question urged in argument by counsel, whether the boycott was or was not justified by any unfair attitude of the plaintiffs toward labor, or whether the distributed cards were true or libelous. Even if they were all libelous, the court, as we held in Judson v. Zurhorst, 30 O. C. C. 9 (10 N. S. 289), would not enjoin their circulation for that reason.
Authority for injunction against voluntary unincorporated associations, their officers, and members, is found in the case of Hillenbrand v. Building Trades Council, 14 Dec. 628, 629 and the numerous decisions cited in the opinion.
Parker, J., concurs.